DETAILED ACTION
Election/Restrictions
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 24, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on September 15, 2022, November 8, 2021 & May 17, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 & 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., [US 2019/0162006] in view of Lee et al., [US 2019/0162467].  Lee`006 teaches of a refrigerator (10), comprising: a body (fig. 1) comprising a door (13 / 16); a door opening device (20) comprising a motor (62), the door opening device configured to open the door through a rotation of the motor (disclosed); a first sensor (40) configured to sense an opening of the door; and a processor (60), wherein the processor is configured to control, based on a user command (such as recognized approach or button is pushed / user inputs a command) for the opening of the door being obtained, the motor to rotate at a first speed (first opening speed - claim 1); and control, based on the opening of the door being sensed by the first sensor, the motor to rotate by reducing speed in stages to a second speed (second opening speed – claim 1) which is slower (smaller) than the first speed.  Lee`006 teaches applicant’s basic inventive claimed refrigerator as outlined above, but does not show the inclusion of a distinct second sensor means configured to sense a position of the door (it is noted that Lee does account for such a function; but instead, relies upon sensing the number of rotations of the motor for position awareness without reliance upon a separate sensor).  However, Lee`467 is cited as an evidence reference for the known incorporation of a sensor (33) used in combination with a door opening device (25), a processor (30), a motor (261) and a door (12) on a refrigerator (10) in an analogous art.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lee`006 so as to include an additional door position sensing means in view of Lee’467’s teaching because this arrangement would enhance the versatility of Lee’006’s device by having a dedicated sensing means by which the position of the door could easily be determined and sent to the processor in order to vary the rotation of the motor to any one of a known prescribed preset speeds as dependent upon the needs and/or preferences of an end user.  As modified, the motor would be able to open the door to a second position by rotating at the second speed based on the position of the door being sensed in a first position by the second sensor.  Regarding Claim 2, as modified, the refrigerator further comprising: a motor rotation sensing part (63) configured to sense the rotation of the motor, wherein the motor rotation sensing part is configured to output a pulse in a rotation process of the motor [0114], and wherein the processor is further configured to stop the motor based on the pulse not being output from the motor rotation sensing part for a pre-set time [0129] to [0132].  Regarding Claim 3, as modified, the processor is further configured to: stop the motor based on the pulse not being output from the motor rotation sensing part for a first time, when the door is positioned between a closed position and the first position; and stop the motor based on the pulse not being output from the motor rotation sensing part for a second time which is less than the first time, when the door is positioned between the first position and the second position (Lee`006 [0114], [0129] to [0132], [0139], [0163], [0172] and figures 5-6; Lee`467 [0097], [0105] to [0106] and figure 6].  Regarding Claim 4, as modified, the processor is further configured to: identify a rotational speed of the motor while the door is being opened from a closed position to the first position (via the sensing unit); and control, based on the identified rotational speed of the motor being faster than a threshold speed, the motor to open the door to the second position by rotating at a third speed which can be slower than the second speed.  Lee`006 describes the third speed as being greater than the second speed; but the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the speeds of the motor so as to encompass several speed ranges as dependent upon the needs or preferences of a user since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range of speeds involves only routine skill in the art.  Regarding Claim 5, as modified, the processor is capable of identifying a rotational speed of the motor based on a difference between a first time point at which the opening of the door is sensed by the first sensor and a second time point at which the position of the door is sensed as in the first position by the second sensor (via the rotation sensing unit).  Regarding Claim 6, as modified, the door comprises a first door (14) provided in a refrigerator compartment and a second door (17) provide in a freezer compartment positioned at a lower part of the refrigerator compartment, wherein the door opening device is provided at an upper end of the first door (fig. 2), and wherein the second sensor can be provided at a lower end of the first door.  As to the location of the second sensor, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the second sensor on the refrigerator by rearranging its location so as to be disposed along a lower end of the first door, since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.).  Regarding Claim 8, as modified, the processor is capable of controlling, based on a pre-set time passing after the door is opened to the second position, the motor so as to rotate at a fourth speed to close the door; and control, based on the position of the door being sensed in the first position by the second sensor, the motor to cause the door to be fully closed by rotating at a fifth speed which is faster than the fourth speed (note the logic in place where the processor is able to vary the speeds depending upon programmed time intervals and/or door positions).  Again, the prior art describe varying speed ranges as dependent upon certain times {Lee`006} and certain positions {Lee`467} for opening and closing functions; as such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the speeds of the motor so as to encompass several speed ranges (such as a fourth speed being dependent upon a certain time passing, and a fifth speed being dependent upon the door position) as dependent upon the needs or preferences of a user since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range of speeds involves only routine skill in the art.  Regarding Claim 9, as modified, the first position is a prescribed opened position, and wherein the second position is a prescribed opened position that is larger than the first position, but the prior art does not specifically disclose degree ranges for the positions.  However, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to vary the opening degrees so as to encompass several ranges as dependent upon the needs or preferences of a user since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., [US 2019/0162006] in view of Lee et al., [US 2019/0162467] and further in view of KR 10-2017-0082009.  The combined prior art teach applicant basic inventive claimed refrigerator as outlined {mapped} above, but do not identify a proximity sensor as being associated with the device in order to sense an object present within a pre-set distance from the door while the motor is in rotation.  As to this aspect, KR`009 is cited as an evidence reference for the known incorporation of proximity sensors (40, 50) used in conjunction with a refrigerator (1) having a door opening and closing part (60) in an analogous art.  The sensors detecting the approach and directional movement of a user as well as the distance of the approaching user.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the prior art so as to include proximity sensors on the refrigerator and integrate them into the logic functionality of the controller in view of KR`009’s teaching because this arrangement would enhance the versatility of the prior art’s refrigerator by providing a means by which the door of the appliance can automatically be opened or closed via a precise detection of a user’s presence / approach.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 for various refrigerator controller aspects.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
December 6, 2022


/James O Hansen/Primary Examiner, Art Unit 3637